From a judgment of conviction for distilling, making, or manufacturing alcoholic, spirituous, or malted liquor, and for the unlawful possession of a still, etc., this appeal was taken. Pending the trial of this case in the court below, no exception was reserved to any ruling of the court. The evidence was in conflict, and presented a jury question. The charges refused to defendant were so refused without error. The record proper is regular. Let the judgment of conviction, appealed from, stand affirmed.
Affirmed.